Citation Nr: 0713677	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome.  

2.  Entitlement to service connection for a facial scar.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel










INTRODUCTION

The veteran served on active duty from July 1988 to July 1992 
and was a member of the National Guard from August 1992 to 
March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  There is no diagnosis of organic brain syndrome.  

2.  A facial scar is not attributable to service.  


CONCLUSIONS OF LAW

1.  Organic brain syndrome was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A facial scar was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, 
letters dated in January and April 2004.  Additional VCAA 
letters were sent in January and July 2006.  These letters 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service records, service medical records, VA 
medical treatment records, have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The Board notes that that the full service records are not in 
the claims file.  VA has made multiple attempts to obtain all 
of these records.  The pertinent sources were contacted to 
include National Personnel Records Center and the Military 
Department of Indiana were contacted.  In February 2006, the 
veteran requested 60 days to submit additional records.  No 
records were thereafter forthcoming.  In addition, after the 
veteran stated that he had been treated at a hospital in 
Germany, VA attempted to get those records, but the search 
yielded negative results.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran maintains that he was in an automobile accident 
in August or September 1990, during service.  On a VA Form 
21-4176, Report of Accidental Injury, the veteran indicated 
that he was off-duty when the accident allegedly occurred and 
was said to be driving under the influence of alcohol.  There 
is no documentation of this accident in the available service 
medical records. 

VA planned to undertake a Line of Duty determination in order 
to ascertain if the alleged accident occurred in the 
veteran's line of duty.  However, there is no documentation 
of any action taken with regard to this purported accident in 
the service personnel records.  As noted, all attempts were 
made to obtain the veteran's complete service personnel 
records and service medical records.  Although the veteran's 
records are incomplete, there are personnel records post-
dating the alleged incident, but there is no record of any 
personnel or disciplinary action even though the veteran 
contends that such action was taken.  Therefore, the Line of 
Duty determination was not made because there was no record 
of any inservice automobile accident upon which this 
determination would be based.  

The veteran was separated from active duty in July 1992.  
There is no documentation of any medical treatment until 
December 2001 when the veteran was seen at a VA medical 
facility.  He received treatment in December 2001, February 
2002, December 2002, and July 2003.  The veteran does not 
report any further VA treatment or any private treatment.  
These VA records show that in December 2001, the veteran had 
a normal depression screen.  In February 2002, the veteran 
reported that he had been in an automobile accident in 1989 
and sustained a laceration to the forehead which was treated 
in service.  Examination revealed a well healed vertical 
forehead scar.  It was noted that the veteran had three areas 
of scarring which might have been caused by foreign material, 
including glass.  The diagnosis was old scar with veteran 
reporting residual glass, status post motor vehicle accident.  
In December 2002, it was noted that the veteran had a large 
forehead scar and rule out glass as foreign material in 
wound.  There is no diagnosis of organic brain syndrome in 
these records.  

The Board notes that a VA examiner did not opine as to 
whether the forehead scar is due to an actual automobile 
accident which occurred during service.  Rather, the VA 
examiners recorded the history as presented by the veteran.  
A report by an examiner which records the veteran's history 
as provided by him is not verification of that history, 
rather, they are the same as the veteran's own statements.  
See LeShore v. Brown, 8 Vet. App. 406 (1995); see also Reonal 
v. Brown, 5 Vet. App. 458 (1993).

The veteran is competent to state that he was in an 
automobile accident during service and is competent to state 
that he injured his forehead and feels depressed or anxious 
regarding this accident.  However, the Board finds that the 
veteran is not credible in his report of the inservice 
accident as there is no contemporaneous evidence 
corroborating the accident.  Although the veteran's records 
are incomplete, there are personnel records post-dating the 
alleged incident, but there is no record of any personnel 
action even though the veteran contends that such action was 
taken.  The veteran's claim of service connection was 
received in December 2003.  He did not file a claim for over 
11 years after he separated from service.  He did not seek 
any medical attention post-service for over 9 years.  He is 
apparently unsure of the month in which the accident occurred 
and the year has been reported as 1990 in materials 
associated with the claim and 1989 in recent medical records.  
Thus, his statements to VA and to a VA examiner were 
inconsistent.  VA attempted to obtain the alleged 
hospitalization report from Germany, but was informed that 
there weren't any records.  The veteran was told repeatedly 
in VCAA notification of what was needed to substantiate his 
claim.  He informed VA he would submit additional evidence.  
He did not do so.  

Thus, the Board finds that the veteran's inservice report of 
an automobile accident which resulted in a facial scar and in 
organic brain syndrome is not supported by the record.  
Moreover, there is no diagnosis of organic brain syndrome in 
the record.  Further, there is no competent medical evidence 
of any link between any current diagnosis and service.  

Despite the veteran's contentions that he had problems with a 
facial scar and with organic brain syndrome (to include 
depression and anxiety) problems since service, the record is 
devoid of supporting evidence of the inservice event.  In 
essence, the veteran's assertions of chronicity and 
continuity are unsupported.  See generally Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for organic brain syndrome is denied.  

Service connection for a facial scar is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


